Citation Nr: 0635195	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  00-14 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
service-connected arthritis and degenerative disc disease of 
the lumbar spine from August 12, 1997 to November 29, 2000. 

2.  Entitlement to a rating in excess of 20 percent for 
service-connected arthritis and degenerative disc disease of 
the lumbar spine from November 30, 2000 to February 16, 2001.

3.  Entitlement to a rating in excess of 40 percent for 
service-connected arthritis and degenerative disc disease of 
the lumbar spine from February 17 to March 11, 2001.

4.  Entitlement to a rating in excess of 20 percent for 
service-connected arthritis and degenerative disc disease of 
the lumbar spine from June 1, 2001.

5.  Entitlement to a rating in excess of 10 percent for 
service-connected radiculopathy of the right lower extremity.

6.  Entitlement to a rating in excess of 10 percent for 
service-connected radiculopathy of the left lower extremity.

7.  Entitlement to a rating in excess of 20 percent for 
service-connected fibromyalgia with irritable bowel syndrome.

8.  Entitlement to a compensable rating for service-connected 
gastroesophageal reflux disease.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran had active service from November 1989 to August 
1997.

This appeal is from January 1999 and August 2002 rating 
decisions of the Department of Veterans Affairs (VA) Winston-
Salem, North Carolina, and Nashville, Tennessee, Regional 
Offices (RO), respectively.


FINDINGS OF FACT

1.  Prior to May 4, 1999, the veteran's arthritis and 
degenerative disc disease of the lumbar spine was not 
manifested by moderate limitation of motion of the spine, 
moderate intervertebral disc syndrome with recurring attacks, 
or muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.

2.  Between May 4, 1999 and November 30, 2000, the evidence 
does not show severe limitation of motion of the spine, 
severe degenerative disc disease with recurring attacks and 
intermittent relief, severe lumbosacral strain.  

3.  Between November 30, 2000, and March 11, 2001, the 
evidence does not show pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.

4.  Since June 1, 2001, the evidence does not show severe 
limitation of motion of the spine, severe degenerative disc 
disease with recurring attacks and intermittent relief, 
severe lumbosacral strain; range of flexion of the spine 30 
degrees or less; favorable ankylosis of the thoracolumbar 
spine, or degenerative disc disease with a total duration of 
incapacitating episodes over the past 12 months at least four 
weeks but less than six weeks.

5.  Radiculopathy of the left lower extremity is not 
manifested by moderate, incomplete paralysis of the sciatic 
nerve.

6.  Radiculopathy of the right lower extremity is not 
manifested by moderate, incomplete paralysis of the sciatic 
nerve.

7.  The veteran has not been shown to have fibromyalgia with 
widespread musculoskeletal pain and tender points, with or 
without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms that are constant, or 
nearly so, and refractory to therapy.



8.  The medical evidence of record shows that the service-
connected gastroesophageal reflux disease is not manifested 
by two or more of the following symptoms productive of some 
level of severity: epigastric distress with dysphagia, 
pyrosis and regurgitation, accompanied by substernal or arm 
or shoulder pain.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for the veteran's 
service-connected post-surgical arthritis of the lumbar spine 
is not warranted for the period prior to May 4, 1999.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.7, 4.10, 4.25, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (2000).

2.  A rating of 20 percent, but no higher, is warranted for 
the period from May 4, 1999, to November 29, 2000, for the 
veteran's service-connected post-surgical arthritis of the 
lumbar spine.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.10, 4.25, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2000).

3.  A rating of 40 percent, but no higher, is warranted for 
the veteran's service-connected post-surgical arthritis of 
the lumbar spine from November 30, 2000, to February 16, 
2001.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.10, 4.25, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2000).

4.  A rating in excess of 40 percent is not warranted for the 
period from February 17, 2001, to March 12, 2001.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.7, 4.10, 4.25, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (2000).



5.  Since June 1, 2001, the criteria for an evaluation in 
excess of 20 percent for the orthopedic manifestations of the 
service-connected degenerative disc disease of the lumbar 
spine have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.27, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5237, 5242, 5243 (2006) ; 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2001).

6.  The criteria for an evaluation in excess of 10 percent 
for the neurologic manifestations of the service-connected 
degenerative disc disease of the lumbar spine, radiculopathy 
of the left lower extremity, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8520 (2006). 

7.  The criteria for an evaluation in excess of 10 percent 
for the neurologic manifestations of the service-connected 
degenerative disc disease of the lumbar spine, radiculopathy 
of the right lower extremity, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8520 (2006).

8.  The criteria for an evaluation in excess of 20 percent 
for fibromyalgia have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 
4.45, 4.71a, Diagnostic Code 5025 (2006).

9.  The criteria for a compensable rating for service-
connected gastroesophageal reflux disease have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.114, Diagnostic Code 
7346 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran argues that higher disability ratings are 
warranted for his service-connected low back disorder, 
gastroesophageal reflux disease, and fibromyalgia with 
irritable bowel syndrome.  The law provides that disability 
ratings are intended to compensate reductions in earning 
capacity as a result of the specific disorder.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When all the evidence is assembled, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As this case involves the initial evaluations assigned for 
the service-connected disorders, the severity of the 
disabilities is to be considered during the entire period 
from the initial assignment of the disability rating to the 
present.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered the requirements of Fenderson.  

Entitlement to a rating in excess of 10 percent for service-
connected arthritis of the lumbar spine from August 12, 1997 
to November 29, 2000.

Under the spine regulations in effect during this period, a 
higher, 20 percent, rating is warranted if there is moderate 
limitation of motion of the spine; if there is moderate 
intervertebral disc syndrome with recurring attacks; or if 
there is lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2000).  

Prior to May 4, 1999, a higher rating is not warranted.  
Prior to May 4, 1999, the evidence does not show moderate 
limitation of motion of the spine, moderate intervertebral 
disc syndrome with recurring attacks, or muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 1998 VA examination 
report noted flexion of 70 degrees, extension of 20 degrees, 
bilateral lateral flexion of 40 degrees, and bilateral 
rotation of 30 degrees.  X-rays taken in 1998 revealed only 
minimal arthritis and mild degenerative disc disease.

The Board has considered the application of 38 C.F.R. § 4.40 
(consider 'functional loss' 'due to pain'), and 38 C.F.R. § 
4.45 (consider '[p]ain on movement, swelling, deformity, or 
atrophy on disuse' in addition to '[i]nstability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing', incoordination, and excess 
fatigability) in this case.  See also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, an increased rating is not 
warranted for limitation of motion of the back on the basis 
of these regulations.  The limitation of motion of the lumbar 
spine was generally within normal limits and was, at most, 
slight, even with consideration of DeLuca factors.  Further, 
the 1998 VA examiner noted that the veteran had missed no 
work because of his back. 

A higher, 20 percent rating is warranted as of May 4, 1999.  
On that date, magnetic resonance imaging showed a prominent 
disc bulge at L4-5.  VA treatment records that month noted 
that sensation was slightly decreased on the left at L4, and 
the veteran reported numbness in the legs.  These symptoms 
satisfy a higher, 20 percent, rating under Diagnostic Code 
5293 for moderate intervertebral disc syndrome.

Entitlement to a rating in excess of 20 percent for service-
connected arthritis and degenerative disc disease of the 
lumbar spine from May 4, 1999 to 
February 16, 2001.

The pertinent regulations state that a higher, 40 percent, 
rating is warranted if there is severe limitation of motion 
of the spine; if there is severe degenerative disc disease 
with recurring attacks and intermittent relief; or if there 
is severe lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign marked 
limitation of forward motion in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2000).  

Prior to November 30, 2000, the evidence does not show severe 
limitation of motion of the spine, severe degenerative disc 
disease with recurring attacks and intermittent relief, or 
severe lumbosacral strain.  A May 21, 1999 VA treatment 
record noted full muscle strength in the lower extremities, 
no bladder or bowel symptoms, and negative results of a 
straight leg raising test.  A May 1999 note in the veteran's 
chiropractic records indicated that there were not enough 
substantial findings to warrant surgery.  

The limitation of motion of the lumbar spine was not severe 
during this period, even with consideration of DeLuca 
factors.  June 1999 chiropractic records noted that the 
veteran reported that he was "doing okay", and in May 2000 
these records show that he was moving rocks and doing yard 
work which resulted in stiffness. 

A higher, 40 percent rating is warranted as of November 30, 
2000.  On that date, the veteran reported worsening back pain 
with radiation to the lower extremities and a new development 
of occasional incontinence of the bladder.  Range of motion 
was restricted to approximately 30 percent lateral flexion 
and extension and he could reach just below the knees with 
pain on forward flexion.  Range of motion during a March 2001 
VA examination report noted flexion of 65 degrees and 
extension of 15 degrees.

A preponderance of the evidence does not support a rating in 
excess of 40 percent for the veteran's service-connected 
arthritis and degenerative disc disease of the lumbar spine 
from November 30, 2000 to March 11, 2001.  Under the spine 
regulations in effect at that time, a higher, 60 percent, 
rating is warranted if there is pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc with 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2000).  From November 30, 2000, to March 11, 2001, 
the neurological aspects of his service-connected low back 
disorder were not persistent with little intermittent relief.  
The veteran's bladder incontinence was only occasional, there 
was no evidence of muscle atrophy, and his motor strength 
continued to be normal and symmetric.  See November 30, 2000, 
VA treatment record.  The veteran reported similar symptoms 
during a February 2001 VA neurological consultation and 
surgery was scheduled for the following month.  A March 3, 
2001 VA examination report noted that the veteran did not 
report overt neurological weakness in the lower extremities.  
Where the veteran is in receipt of the maximum evaluation due 
to limitation of motion, as here, DeLuca and the related 
regulations are not for application.  Johnston v. Brown, 10 
Vet. App. 80, 84-85 (1997).

Entitlement to a rating in excess of 20 percent for service-
connected arthritis of the lumbar spine since June 1, 2001; 
entitlement to a rating in excess of 10 percent for service-
connected radiculopathy of the right lower extremity and 
entitlement to a rating in excess of 10 percent for service-
connected radiculopathy of the left lower extremity from May 
29, 2001.

On March 12, 2001, the veteran underwent back surgery, a 
bilateral L4-5 laminectomy and foraminectomy.  A 100 percent 
evaluation was assigned from March 12, 2001, through May 31, 
2001.

Currently, the veteran's low back disorder is rated as 20 
percent disabling for orthopedic manifestations of 
intervertebral disc syndrome and 10 percent disabling for 
each lower extremity for neurological manifestations, 
specifically, radiculopathy.

A preponderance of the evidence is against the claim for a 
rating in excess of 20 percent for the veteran's service-
connected orthopedic manifestations of arthritis and 
degenerative disc disease of the lumbar spine since June 1, 
2001.  Since that date the evidence does not show severe 
limitation of motion of the spine, or severe degenerative 
disc disease with recurring attacks and intermittent relief, 
severe lumbosacral strain.  Range of motion of the lumbar 
spine since the surgery has been, at most, moderately 
limited.  A November 2001 VA treatment record described his 
range of motion as "good."  His 2002 VA examination report 
noted flexion to 40 degrees without pain, extension to 30 
degrees without overt sign of pain, bilateral rotation to 40 
degrees without overt sign of pain, and bilateral lateral 
flexion to 23 degrees with pain only on extremes of lateral 
flexion.

The limitation of motion of the lumbar spine was not severe 
during this period, even with consideration of DeLuca 
factors.  The veteran had significant range of motion without 
pain during the 2002 VA examination.

Manifestations of his degenerative disc disease since the 
surgery have been moderate, at most.  The 2002 VA examination 
report noted that the veteran reported that after the 
surgery, his pain had improved, he had less lower extremity 
numbness and radicular pain, and his urine incontinence had 
resolved.  He still reported constant low back pain with 
occasional radiation of pain and numbness in the legs.  
Examination revealed normal motor strength and gait with only 
slightly decreased pinprick sensation on the right below the 
knee.  He reported working in 2002 for a company that did 
trash removal and tree work.  Private chiropractic records 
over this period only noted occasional numbness in the legs 
in June and July 2003.  A September 2003 VA electrodiagnostic 
testing revealed "normal EMG and nerve conduction studies of 
both lower extremities with the exception of mild relative 
prolongation of the left tibial H-reflex compared to the 
right which could be on the basis of mild left S1 nerve root 
compression."

Amendments to the criteria governing the evaluation of spine 
became effective while the veteran's appeal was pending.  See 
Schedule for Rating Disabilities; Intervertebral Disc 
Syndrome, 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)); Schedule for 
Rating Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2004)).  The Board will not consider the September 2002 
or September 2003 regulatory amendments prior to their 
effective dates.  38 U.S.C.A. § 5110(g) (West 2002).  

The amended regulations provide that a 40 percent rating for 
intervertebral disc syndrome (IVDS) is warranted if the total 
duration of incapacitating episodes over the past 12 months 
is at least four weeks but less than six weeks.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2006).  An "incapacitating 
episode" is defined as "a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician".  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2004), Note (1).  There is no evidence, and the veteran does 
not contend, that he has required bed rest and treatment by a 
physician for at least four weeks in one year at any time 
since the new regulations became effective.

Alternately, IVDS can be rated by combining separate 
evaluations of chronic orthopedic and neurologic 
manifestations.  This is the methodology under which the 
veteran's low back disorder is currently rated.  The term 
"chronic orthopedic and neurologic manifestations" was 
defined as "orthopedic and neurologic signs and symptoms 
resulting from intervertebral disc syndrome that are present 
constantly, or nearly so".  38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2006), Note (1).  A higher, 40 percent, rating for 
orthopedic manifestations under the revised regulations 
requires forward flexion of the thoracolumbar spine of 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2006).  As noted above, the veteran's pain-free range of 
flexion exceeds 30 degrees, and ankylosis is not present.

In order for the veteran to be awarded a higher evaluation 
for radiculopathy of either extremity, the evidence would 
have to more nearly approximate moderate, incomplete 
paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2006).  As noted above, recent 
neurodiagnostic testing was normal except for "mild left S1 
nerve root compression."  In any event, the veteran 
consistently reports only occasional, not constant, 
neurological symptomatology in the lower extremities.  
Accordingly, the preponderance of the evidence is against 
higher ratings for radiculopathy of the lower extremities.

Fibromyalgia with irritable bowel syndrome

A 20 percent disability evaluation is in effect for the 
veteran's fibromyalgia with irritable bowel syndrome and he 
claims that an increased rating is warranted.  A 40 percent 
disability evaluation is warranted for fibromyalgia with 
widespread musculoskeletal pain and tender points, with or 
without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms that are constant, or 
nearly so, and refractory to therapy under diagnostic code 
5025.  

The veteran is not entitled to a higher evaluation for his 
fibromyalgia.  While the veteran reports constant back pain, 
he is receiving compensation for his low back symptomatology 
under Diagnostic Codes 8520 and 5237 for neurological and 
orthopedic disorders.  The evaluation of the same 
manifestation under different diagnoses (pyramiding) is not 
permitted.  38 C.F.R. § 4.14 (2006).

The medical evidence of record does not reveal complaint of 
constant or nearly constant symptoms associated with his 
service-connected fibromyalgia that are refractory to 
therapy.  In fact, during a 2004 VA fibromyalgia examination, 
the veteran reported that his symptoms improved with rest, 
hot showers, massages, and medication.  In a November 2001 VA 
treatment record, the veteran reported that he was prescribed 
gabapentin for nerve pain which was fairly effective; 
however, he did not use the medication regularly.  April 2002 
and February 2003 private chiropractor records noted that the 
veteran had reported having improved symptoms.  Likewise, an 
April 2002 VA treatment record noted that the veteran 
reported that frequent visits to the chiropractor helped his 
fibromyalgia symptoms "a lot."  Thus, the veteran has not 
been shown to have met the criteria for an evaluation in 
excess of 20 percent for fibromyalgia under Diagnostic Code 
5025.

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's fibromyalgia is not 
warranted on the basis of functional loss due to pain or 
weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 20 
percent rating, and no higher.  In this regard, the Board 
observes that the veteran has complained of pain on numerous 
occasions.  However, the effect of the pain is contemplated 
in the currently assigned 20 percent disability evaluation 
under Diagnostic Code 5025.  The veteran's complaints do not, 
when viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  In fact, the 2004 VA examiner stated that the 
veteran was able to walk one-quarter to one-half mile one to 
two times a week.  In addition, muscle strength was 5/5 in 
all areas except one area which was 4/5.  Therefore, the 
Board finds that the preponderance of the evidence is against 
a higher evaluation for the veteran's fibromyalgia.



Gastroesophageal reflux disease

Under Diagnostic Code 7346, a 30 percent rating is assigned 
for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2006).  A 10 percent rating is assigned 
where two or more of the symptoms necessary for a 30 percent 
rating are present, though of less severity.  Id.

As the veteran testified at a July 2003 hearing, his symptoms 
of his gastroesophageal reflux disease have been consistent 
since his separation from service.  Over the appeal period, 
he has reported constipation, diarrhea, and dyspepsia.  See 
1998 and 2004 VA examination reports.  He reported in 1998 
that he took an antacid two or three times a month, and an 
April 2004 list of medications prescribed by VA included 
Omeprazole for stomach reflux.  The record is silent as to 
complaint, treatment, or diagnosis for dysphagia (difficulty 
swallowing) or regurgitation, accompanied by substernal or 
arm or shoulder pain.  The medical evidence does not show 
that the veteran's gastroesophageal reflux disease symptoms 
have been productive of considerable impairment of health at 
any time during the appeal period.  Given the above evidence, 
the veteran's disability has not met the criteria for a 10 
percent disability rating at any time since the effective 
date of the initial grant of service connection.

Duty to assist and duty to notify

The Board finds that VA has met its duties to notify and 
assist.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper notice must inform a claimant 
of any information and evidence not of record (1) needed to 
substantiate the claim; (2) VA will seek to provide; and (3) 
the claimant is expected to provide.  Interpreting 38 C.F.R. 
§ 3.159(b)(1), the Court also held that VA must ask him to 
submit any pertinent evidence in his possession ("fourth 
element").  Notice should be given to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  

VA provided the requisite notice by means of letters to the 
appellant dated in 2003, 2005, and 2006 advising him of the 
duty to assist and the duty to notify.  The appellant was 
told of the requirements to establish successful claims for 
higher evaluations.  He was advised of his and VA's 
respective duties, and was asked to submit information and/or 
evidence, which would include that in his possession, to the 
RO.  The timing of the VCAA notice letters did not comply 
with the requirement that notice must precede adjudication.  
With regard to all claims except the fibromyalgia claim, the 
Court acknowledged that where, as here, the section 5103(a) 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice.  
Pelegrini at 120.  

In any event, with regard to all the claims on appeal, while 
the appellant has not claimed that VA has not complied with 
the notice requirements, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are no longer applicable as service connection 
has been granted.  Once a claim for service connection is 
substantiated, VA's statutory duties are specified under 
38 U.S.C.A. §§ 5104 and 7105, and applicable regulatory 
duties are found at 38 C.F.R. § 3.103.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006) (holding that the Board does not 
commit prejudicial error in concluding that a notice letter 
complied with § 5103(a) and § 3.159(b), where a claim for 
service connection has been substantiated, because such 
notice is not required).  Id.  VA satisfied these duties by 
issuance of the rating decisions, statements of the case, and 
supplemental statements of the case.  In any event, the April 
2006 supplemental statement of the case explained assignment 
of disability ratings and effective dates.  

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The claim on 
appeal was remanded by the Board in 2005, in part, for 
further development.  In addition, service medical records 
are associated with the claims files, as are post-service VA 
medical records and private chiropractic records.  The 
veteran reported in November 2004 that he had no additional 
evidence to submit, and he has not identified any additional 
available evidence which is pertinent to the claims 
adjudicated in this decision and has not been associated with 
the claims folders.  The Board therefore finds that VA has 
satisfied its duties to notify and assist.  


ORDER

An evaluation in excess of 10 percent for the veteran's 
service-connected post-surgical arthritis of the lumbar spine 
is denied for the period prior to May 4, 1999.  

An evaluation of 20 percent, but no higher, is granted for 
the veteran's service-connected post-surgical arthritis of 
the lumbar spine from May 4, 1999 to November 29, 2000.

An evaluation of 40 percent, but no higher, is granted for 
the veteran's service-connected post-surgical arthritis of 
the lumbar spine from November 30, 2000 to February 16, 2001.

An evaluation in excess of 40 percent for the veteran's 
service-connected post-surgical arthritis of the lumbar spine 
is denied for the period from February 16, 2001 to March 11, 
2001.  

An evaluation in excess of 20 percent for the veteran's 
service-connected orthopedic manifestations of degenerative 
disc disease of the lumbar spine is denied for the period 
since June 1, 2001.  

An evaluation in excess of 10 percent for the veteran's 
service-connected radiculopathy of the left lower extremity 
is denied. 

An evaluation in excess of 10 percent for the veteran's 
service-connected radiculopathy of the right lower extremity 
is denied.

An evaluation in excess of 20 percent for the veteran's 
service-connected fibromyalgia with irritable bowel syndrome 
is denied.

An initial compensable rating for GERD is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


